Citation Nr: 1337093	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  08-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with hammertoes, short Achilles tendon, plantar fasciitis and calluses (hereinafter bilateral pes planus) prior to February 1, 2012, and greater than 50 percent thereafter.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include a depressive disorder and to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which respectively denied an increased evaluation for the Veteran's bilateral pes planus and denied service connection for depression.  The Veteran timely appealed those issues.

The Veteran filed his claim for increased evaluation for his bilateral pes planus on September 28, 2006.  During the pendency of the appeal, the Veteran's bilateral pes planus evaluation was increased from 10 percent to 30 percent disabling, effective September 28, 2006, in a July 2008 rating decision.  The Board additionally notes that in a November 2012 rating decision, the Veteran's bilateral pes planus was increased from 30 percent to 50 percent disabling, effective February 1, 2012.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in July 2011; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in October 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.  Unfortunately, the issues of service connection for a psychiatric disorder and increased evaluation for bilateral pes planus are again addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

Initially, the Board notes that the Veteran's VA treatment records in the claims file that are relevant to this case include from September 28, 2006, through September 2010.  During the last remand in October 2011, the Board did not request that the RO/AMC obtain any VA treatment records, and it does not appear that the RO/AMC obtained any additional VA treatment records and associated them with the claims file.  

Unfortunately, the Board is unable to tell at this time whether there are no VA treatment records since September 2010 because those records do not exist, or because they have not been associated with the claims file.  The Board therefore finds that a remand of both claims is necessary in order to obtain any outstanding VA treatment records in this case.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Additionally, the Board notes that it instructed in the October 2011 remand instructions that an opinion be obtained which addressed whether the Veteran's depression was "caused by or worsened" by his bilateral pes planus.  Although the February 2012 examiner addressed causation, he did not address the aggravation portion of the requested opinion.  Thus, the Board must remand this case in order for another VA examination to be obtained which adequately addresses the Board's medical opinion request.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Finally, the Board notes that it was instructed that the appropriate notice be provided to the Veteran in the last remand.  In the December 2011 letter, however, the Veteran was only provided with information regarding secondary service connection, and not direct service connection-while the Board could cobble together the appropriate notice requirements from previous letters, in light of the remand above, the Board finds that the RO/AMC should additionally provide the appropriate notice, once again, to the Veteran in this case.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Houston VA Medical Center, Beaumont OPC, or any other VA medical facility that may have treated the Veteran since September 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral pes planus or acquired psychiatric disorder/depressive disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; specifically, the examiner should address whether he has a depressive disorder.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder began in or is otherwise related to military service.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not that any psychiatric disorder was caused or worsened by his service-connected bilateral pes planus, to specifically include the Veteran's complaints of being unable to engage in sporting activities with his grandchildren as a result of his disability, as well as his complaints of workplace harassment due to his gait secondary to his disability.

The examiner should discuss the Veteran's April 1979 and June 1983 enlistment and separation examinations.  The examiner should also discuss the July 2010 and February 2012 VA examinations and those examiners' conclusions.  The examiner should additionally discuss the progressive nature of the Veteran's bilateral pes planus, which is documented by the medical evidence to have increased in severity over the past several years, and its effect, if any, on the Veteran's psychiatric/depressive disorder.

All opinions must be accompanied by a rationale.  If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


